MANDATE

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-13-01077-CV

      KATHERINE R. WARREN, AS NEXT FRIEND OF M.H.W., A MINOR,
           BENEFICIARY OF THE M.H.W. 2000 TRUST, Appellant

                                            V.

       ANDY I. WEINER, TRUSTEE OF THE M.H.W. 2000 TRUST, Appellee

       Appeal from the Probate Court No. 4 of Harris County. (Tr. Ct. 425578).

TO THE PROBATE COURT NO. 4 OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 5th day of February 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                    This case is an appeal from the final judgment signed by
             the trial court on November 21, 2013. After submitting the
             case on the appellate record and the arguments properly raised
             by the parties, the Court holds that there was error in the trial
             court’s judgment in the following respect: the probate court
             has jurisdiction over the suit and therefore erred in granting
             Andy I. Weiner’s plea to the jurisdiction. Accordingly, the
             Court reverses the trial court’s judgment and remands the
              case to the trial court for further proceedings, with instructions
              that the case be reinstated on the trial court’s docket.

                     The Court orders that the appellee, Andy I. Weiner,
              Trustee of the M.H.W. 2000 Trust, pay all appellate costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered February 5, 2015.

              Panel consists of Chief Justice Radack and Justices Bland and
              Huddle. Opinion delivered by Justice Bland.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




April 17, 2015
Date                                                CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT